COOK, Judge
(dissenting):
The possibility that illicit drugs will be transferred into the military community is a proper factor in evaluating military jurisdiction. See United States v. McCarthy, 2 M.J. 26 (C.M.A.1976). In United States v. Alef, 3 M.J. 414, 418 n. 12 (C.M.A.1977),1 a majority of this Court rejected the “commuter distance” theory as a basis for the exercise of military jurisdiction. Rather, the majority held that the possibility that “illicit substances will filter back into the military community . . . must be weighed in relationship to the locale of the sale or transfer, and such other circumstances as would, in and of themselves, determine the remoteness or probability of such an occurrence.”
The majority in the present case conclude that military jurisdiction was lacking. However, in my opinion, United States v. Alef clearly supports the exercise of military jurisdiction. Appellant was convicted of numerous specifications of the possession, transfer, and sale of marijuana, but the military judge concluded several of the offenses were multiplicious for sentencing and, thus, the appellant was sentenced for two specifications alleging the sale of marijuana. These sales were made to two servicemen and involved four “bags” of marijuana weighing approximately 27.6 grams. Furthermore, although the transactions occurred off post, the situs of the offenses was a short distance from Fort Belvoir and was completely surrounded by it. Under such circumstances, the possibility that the marijuana would enter the military community was a near certainty as its movement in any direction would place it on Fort Belvoir. I would, therefore, affirm the decision of the United States Army Court of Military Review.

. I dissented in United States v. Alef, 3 M.J. 414, 421 (C.M.A.1977), on the basis that military jurisdiction had been established.